Citation Nr: 1010344	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person.

2.  Whether there was clear and unmistakable error (CUE) in a 
December 1977 rating decision that denied entitlement to 
service connection for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in January 2010.  
The transcript of the hearing is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not bedridden.

2.  The medical evidence of record reveals that the appellant 
is not able to dress and or undress himself, or keep himself 
ordinarily clean and presentable by himself.

3.  The December 1977 rating decision that denied service 
connection for traumatic arthritis of the left knee was 
adequately supported by the evidence then of record, and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in December 1977, 
were not before the RO in December 1977, or that the RO 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2009).

2.  The December 1977 rating decision that denied entitlement 
to service connection for traumatic arthritis of the left 
knee does not contain clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Since the 
Board is granting the SMP claim for aid and attendance, the 
lack of compliance with the notice and duty to assist 
provisions of the VCAA, is inconsequential and, therefore, at 
most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that claims based on the existence of CUE in 
prior, final rating determinations are not subject to the 
VCAA, because such determinations must be based solely upon a 
review of the evidence of record at the time of the 
challenged action.  See Parker v .Principi, 15 Vet. App. 407, 
411-412 (2002).

With regard to the claim for entitlement to SMP, in letters 
dated in March 2003, December 2003, and November 2004, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
appellant and the types of evidence that will be obtained by 
VA.  A December 2008 notice letter informed the appellant as 
to disability ratings and effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Because the Board has found the evidence currently of record 
to be sufficient to establish the appellant's claim for 
entitlement to SMP based upon the need for regular aid and 
attendance, the fact that the notice pursuant Dingess, supra, 
came after the initial adjudication of the claim and there 
was no subsequent adjudication of the claim (and thus, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication) is inconsequential.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the appellant, his 
family, his friends, and his representative.  The Veteran was 
also provided the opportunity to present testimony at a 
hearing on appeal before the undersigned Veterans Law Judge.  
Although the evidence reflects that the Veteran is in receipt 
of Social Security Administration (SSA) benefits, in light of 
the fully favorable decision with regard to the SMP claim and 
because these records would be irrelevant to the CUE claim, 
the fact that the records upon which the SSA decision was 
based are not contained in the claims file is not prejudicial 
to the Veteran.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence and argument.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the appellant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 
 See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Governing Laws and Regulations for SMP - Aid and Attendance 

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. 
§ 3.351(b).  The appellant will be considered in need of aid 
and attendance if he or she is (1) blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the claimant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Governing Laws and Regulations for CUE

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. 
§ 5109A. 

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (ie., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo, 6. Vet. App. at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement 
with how the RO evaluated the facts is inadequate to raise a 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  SMP

The Veteran claims that he is entitled to SMP based upon the 
need for aid and attendance because he is unable to dress 
himself, feed himself, attend to the needs of nature by 
himself, and to protect himself from the dangers of his 
environment.  In support of his claim, he submitted color 
photocopies of various assistive devices used by him in his 
home, to include a grasping bar in the bathroom, a shower 
seat, stairs to his home, and a platform under his toilet.

A March 2002 VA examination report of need for aid and 
attendance or housebound status indicates that the Veteran is 
able to drive a car for 15 minutes, walk for 100 feet, 
travel, care for needs of nature, feed himself, dress 
himself, bathe himself, get out of bed, and get out of doors 
occasionally.

An October 2003 VA examination report done for the purpose of 
determining the need for aid and attendance or housebound 
status notes that the Veteran has diagnoses of diabetes 
mellitus, status post deep venous thrombosis of the right 
lesser saphenous venous system, degenerative joint disease of 
the bilateral knees and ankles, and status post compression 
fracture of T-12.  It was noted that the Veteran is in a 
wheelchair and that he ambulates in and around the immediate 
premises of his residence, but that he is limited in standing 
and ambulation.  It was noted that the Veteran lives in a 
motor home with two friends.  The examiner opined that the 
Veteran needs assistance with bathing, dressing and 
undressing for shoes and socks, as well as with cooking and 
cleaning.  The examiner further opined that aid and 
attendance appear medically indicated.  

A January 2005 VA report of examination for aid and 
attendance notes that the Veteran is at home but not under 
the care of a nurse or attendant.  It was noted that the 
Veteran can drive a car, walk for 100 feet without a brace, 
travel for 30 minutes at a time, care for needs of nature, 
feed himself, get out of bed, and get outdoors several times 
a week.  It was also noted that he cannot dress himself and 
that he requires help to bathe himself.  

A December 2005 VA report of examination for aid and 
attendance notes that the Veteran is at home but not under 
the care of a nurse or attendant.  It was noted that the 
Veteran can drive a car, walk for 100 feet, and travel.  It 
was also noted that he is unable to care for needs of nature, 
feed himself, dress himself, or bathe himself.  

At the January 2010 videoconference hearing before the 
undersigned the Veteran testified (and the VA medical records 
show) that he had a total right knee replacement in April 
2008.  He also reported having had a total left knee 
replacement in August 2008.  Since the April 2008 surgery, he 
underwent a VA examination for the purpose of determining a 
need for aid and attendance or housebound status on April 7, 
2008 (just five days after his first total knee replacement 
procedure).  The report of that examination notes that the 
Veteran was able to ambulate 200 feet with his wheeled 
walker.  It was also noted that he had no restrictions or 
limitations with respect to his right lower extremity.  His 
left lower extremity was noted to have range of motion from 
16 degrees to 88 degrees.  The report further notes that the 
Veteran is status post left total knee replacement and that 
he had antalgic gait while discharged.  In sum, the examiner 
felt that the Veteran had no restrictions and he should be 
able to perform his activities of daily living independently.    

In August 2008, two lay statements were submitted by two 
individuals, namely M.T. and D.D.  The statement from M.T. 
indicates that he assists the Veteran in day to day living 
activities in terms of cooking, cleaning, light housekeeping, 
bathing, dressing, and driving when necessary.  The statement 
from D.D. indicates that he assists the Veteran in terms of 
heavy house cleaning like vacuuming and laundry, putting on 
and taking off his leg braces, and pushing him in his 
wheelchair.  

Based upon the evidence of record, the Board finds that the 
appellant has established a factual need for aid and 
attendance of another person.  In this regard, the 
preponderance of the medical evidence establishes that the 
appellant's disabilities cause him to be unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable in that he needs help bathing.  It was also noted 
that he needs assistance with household chores and cooking.  
Although there is evidence (the March 2002 and April 2008 aid 
and attendance VA examinations) indicating that the appellant 
is independent in daily activities of living, the March 2002 
examination was followed by three additional examinations 
indicating that the appellant was unable to dress, undress, 
or bathe himself without assistance.  The December 2005 
examination report also notes that he is unable to attend to 
the needs of nature by himself.  Additionally, the Board has 
considered the Veteran's written statements, his testimony, 
and the lay statements submitted by the individuals providing 
the daily aid and assistance, which indicate that the 
appellant needs help with these activities.  Moreover, the 
Veteran has undergone a second total knee replacement surgery 
since the April 2008 VA examination was conducted, and the 
Veteran contends that the April 2008 VA examination that was 
done just days after his initial total knee replacement was 
inaccurate.  Therefore, resolving any doubt in the 
appellant's favor, the Board finds that the evidence supports 
SMP based upon the need for regular aid and attendance.  38 
U.S.C.A. 
§ 5107(b).



	II.  CUE

Historically, the Board notes that in a December 1977 rating 
decision, the RO denied entitlement to service connection for 
traumatic arthritis of the left knee.  The RO concluded that 
the left knee disability preexisted service and was not 
aggravated thereby.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal the 
RO's December 1977 rating decision.  Consequently, the 
December 1977 rating decision represents a final decision.  
38 C.F.R. § 20.1103.

Regarding the instant claim for CUE, the Board notes that in 
written statements the Veteran acknowledged having had a 
previous injury/surgery to his left knee prior to service.  
He also argued that he "re-injured" his left knee on 
infiltration course during basic training and that was given 
the choice of discharge with 30 percent pension or P3 
profile.  He chose the P3 profile.  He maintains that the 
service treatment records prior to January 1964 have been 
lost and thus the service treatment records do not reflect 
the injury incurred to the left knee during basic training.

In contrast, at the January 2010 videoconference hearing, the 
Veteran argued that the error in the December 1977 decision 
was the finding that there was a preexisting left knee 
injury.  The Veteran maintained at the hearing that the 
injury during basic training was unrelated to the pre-service 
injury, which had long since healed without sequela well 
before service.

The October 2004 statement from DAV (which raises a claim for 
CUE) indicates that because the Veteran's service treatment 
records are largely missing and the entrance examination is 
not of record, the Veteran should be presumed to have been in 
sound condition when accepted or enrolled for service.  
Although the Veteran later reported a pre-service history of 
a left knee injury, his reported history alone, without 
regard to clinical factors pertinent to the basic character, 
origin, and development of the disorder, is insufficient 
evidence upon which to base a finding that a disorder 
preexisted service.  38 C.F.R. § 3.304. 

In sum, the Board understands the Veteran's argument to be 
that the RO misapplied the law to the facts of the case when 
it determined that he had a preexisting left knee condition.  
According to the Veteran, if the December 1977 RO 
adjudicators had correctly determined that the Veteran was in 
sound condition when accepted or enrolled for service, the 
result of the December 1977 rating decision would have been 
manifestly different.  In light of this error, he maintains 
that reversal of the December 1977 RO decision is warranted.

Initially, the Veteran's statements and DAV's October 2004 
argument constitute a motion for revision of the December 
1977 RO decision on the basis of CUE.  Fugo, 6 Vet. App. at 
44-45.

However, the Board finds no CUE in the December 1977 
decision.  In this regard, the Board currently finds no basis 
for finding that the RO's December 1977 conclusion was not 
reasonably supported by the evidence of record.  Moreover, 
the evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Daniels v. Gober, 10 Vet. App. 474 (1997).

In considering the CUE claim, the Board must consider the law 
in effect at the time of the December 1977 RO decision.  
Applicable law in effect at the time of the December 1977 
rating decision was essentially as it is today and provided 
that service connection would be granted for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  38 
U.S.C. §§ 310, 331(1976); 38 C.F.R. §§ 3.303, 3.304 (1977).

For the purpose of section 310 of this title, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 [now codified at 
38 U.S.C. § 1111] (1976).

Notably, however, the VA regulation at that time that 
interpreted 38 U.S.C. § 311 only provided that the Veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1976).  There 
was no specific mention in this regulation that to rebut the 
presumption of soundness clear and unmistakable evidence of 
no aggravation was also necessary.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 353 [now codified at 38 U.S.C.A. 
§ 1153] (1976); 38 C.F.R. § 3.306 (1976).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.

In the December 1977 rating decision, the RO found that the 
Veteran's left knee disability pre-existed service and was 
not aggravated by service.  In support of its conclusion, the 
RO cited several pieces of evidence.  The RO mentioned a 
January 1964 service treatment record showing treatment for a 
left knee disability.  This record notes that the Veteran's 
past medical history revealed good health with the exception 
of the left knee.  The service treatment record indicates 
that the Veteran injured his knee at age 12.  Also indicated 
is that at age 15 a large calcium deposit was removed from 
around the ligament.  It was noted that the Veteran did well 
until he began marching for long distances, at which time the 
knee began to swell and became painful at the joint.  The 
Veteran was then placed on profile.  Neither the January 1964 
service treatment record nor any other service treatment 
record reflects any acute knee injury, but the January 1964 
service treatment record lists a diagnosis of traumatic 
arthritis (based upon X-ray studies), due to direct trauma as 
result of injury in 1953.  As such, the finding of a pre-
existing left knee injury is not solely based upon the 
Veteran's reported history, but upon medical examination and 
X-ray studies as well.  

With regard to the finding of no aggravation of the Veteran's 
pre-service left knee condition, the Board notes that the 
separation examination, which was of record at the time of 
the December 1977 rating decision, notes normal examination 
of the lower extremities.  A note was made regarding the left 
knee problem prior to service.  However, no diagnosis 
pertaining to the left knee was rendered at the time of 
separation.

The post-service medical evidence of record at the time of 
the December 1977 rating decision included a September 1977 
VA treatment record and X-ray studies showing a diagnosis of 
osteoarthritis of the left knee due to disuse and 
demineralization.  

In light of the above discussion, it is clear that the RO 
properly considered all the pertinent evidence before it in 
December 1977.  The correct facts, as they were known at the 
time, were before the RO, and were considered.  Thus, no 
clear and unmistakable error of fact is shown.  The findings 
of fact and discussion of the evidence available at that time 
are consistent with the conclusion reached.  The Veteran's 
disagreement with the RO's interpretation of the medical 
evidence of record in December 1977 constitutes a mere 
disagreement with how the RO evaluated or weighed the facts, 
and is, therefore, inadequate for a finding of CUE.  

The Veteran essentially argues that the RO should have given 
greater weight to the evidence showing a diagnosis of 
traumatic arthritis during service, because, in the Veteran's 
opinion, such a diagnosis must have come from trauma during 
basic training.  However, reasonable minds could have 
differed in December 1977 regarding the weight to assign the 
favorable and unfavorable evidence as to whether the Veteran 
had a pre-existing left knee disability which was aggravated 
during service.  



A medical finding was made during service (in the January 
1964 service treatment record) that the arthritis diagnosed 
during service was related to the 1953 injury.  Moreover, it 
is reasonable to conclude, as the December 1977 adjudicators 
did, that no increase in severity of the Veteran's pre-
existing left knee disability could be found during service, 
as the separation examination report notes no current knee 
disability.  Although the Veteran's service treatment records 
from basic training were not of record, the cited January 
1964 service treatment report is a two page, detailed 
description of the Veteran's past and current medical history 
regarding his left knee.  It mentions no injury or event 
during basic training except that marching caused swelling 
and pain.  Finally, the first post-service mention of left 
knee problems is from 1977, nearly 10 years after the Veteran 
was discharged from active service.

To the extent that the Veteran alludes to a deficiency in the 
RO's statement of its findings, the requirement for a 
detailed statement of reasons and bases was not applicable at 
the time of the challenged rating decision.  See e.g., Natali 
v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 
19 Vet. App. 36 (2005) (In general for the proposition that 
because the law prior to the enactment of the Veterans' 
Benefits Amendments of 1989 did not require the RO to set 
forth in detail the factual bases for its decisions; nor 
provide in depth discussion of applicable law, the failure to 
do so was not clear and unmistakable legal error at the time 
of such decisions, and the rating board was presumed to have 
made the requisite findings under a presumption of validity.)

There are no facts currently before the Board, as they were 
known at the time, that were not before the adjudicators in 
1977 and it cannot be said that the law in effect at that 
time was incorrectly applied.  Therefore, this is not clear 
and unmistakable error.  





ORDER

SMP based on the need for regular aid and attendance of 
another person is granted.

The December 1977 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
traumatic arthritis of the left knee, and the appeal is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


